Citation Nr: 9909819	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-04 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from October 1971 to October 
1974.  

The appeal arises from a rating decision dated in July 1997 
in which the Regional Office (RO) denied service connection 
for tinnitus.  The veteran subsequently perfected an appeal 
of that decision; and a video-conference hearing sitting in 
Waco, Texas was held before the undersigned at the Board of 
Veterans' Appeals (Board) in Washington, D.C., in July 1998.  

Review of the claims file also discloses that the veteran has 
filed a claim for entitlement to service connection for 
hearing loss.  That matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran has tinnitus which was caused by noise trauma 
in service.   


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for tinnitus is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to that claim.  38 U.S.C.A. § 5107.  

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Board also notes that, when the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran testified at an October 1997 RO hearing that he 
noticed tinnitus while in service after returning from the 
firing ranges.  He contends that the tinnitus was real low 
for a while and did not bother him that much.  While the 
service medical records, including the veteran's separation 
medical examination in October 1974, include no complaints of 
tinnitus, he is competent to establish the presence of 
tinnitus or ringing in his ears.  

As for establishing continuity of symptomatology, review of 
the claims file discloses that the veteran underwent a VA 
examination in December 1974, and that examination report 
includes no complaints or findings of tinnitus.  However, in 
a letter submitted in March 1998, a man, who reported having 
known the veteran all his life, related that, upon returning 
from service, the veteran related that ringing in the ears 
had started in service.  Another acquaintance, in March 1998, 
reported having known the veteran since 1986 and indicated 
that the veteran had complained of ringing in his ears since 
that time.  In another letter dated in March 1998, another 
man related that he had known the veteran since his discharge 
from service in 1974 and that the veteran had had trouble 
hearing due to ringing in his ears since 1974.  

At a VA examination in April 1997, the veteran complained of 
tinnitus and related that he noticed tinnitus during service.  
He also reported a history of infantry noise exposure.  
According to the examination report, the ringing sound 
appeared to be in the area of 4000-6000 Hz.  The examiner 
related that the notched nature of the veteran's tinnitus 
suggested probable noise exposure.  Thus, there is competent 
evidence tending to link the veteran's tinnitus to noise 
exposure; and the only history of noise exposure provided to 
the April 1997 VA examiner was a history of infantry noise 
exposure.  Additionally, the veteran's DD Form 214 shows that 
his secondary specialty title was light weapons infantry, and 
there is no probative evidence of noise trauma after service.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's tinnitus is due to noise 
exposure in service.  Additionally, it is felt that to 
further delay reaching a final decision on the appeal of the 
claim in question by remanding in order to try to obtain 
additional evidence would not be in the best interests of the 
veteran.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that tinnitus was incurred in service.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.   



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



